In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                              _________________

                               NO. 09-18-00437-CV
                              _________________

                         IN THE INTEREST OF B.C.H.

________________________________________________________________________

                    On Appeal from the 317th District Court
                          Jefferson County, Texas
                         Trial Cause No. C-225,800
________________________________________________________________________

                           MEMORANDUM OPINION

      This is an appeal from the termination of P.P.’s (Mother) parental rights to

B.C.H. 1 In an involuntary private termination proceeding brought by the paternal

grandparents, the trial court terminated Mother’s parental rights, finding clear and

convincing evidence of prohibited predicate acts under Texas Family Code sections

161.001(b)(1)(A), (B), (C), (D), (E) and (F), and that termination was in the best


      1
        To protect the privacy of the parties, we use the child’s initials and refer to
the other individuals by their relationship to the child. See Tex. Fam. Code Ann. §
109.002(d) (West Supp. 2018); Tex. R. App. P. 9.8.
                                          1
interest of the child. 2 See Tex. Fam. Code Ann. § 161.001(b)(1)(A)–(F) (West Supp.

2018). 3 The case was tried to the bench. In three issues on appeal, Mother contends:

(1) the evidence is legally and factually insufficient to support the trial court’s

determination by clear and convincing evidence that grounds for involuntary

termination exist under section 161.001(b)(1)(A)–(F); (2) the evidence is legally and

factually insufficient to support the trial court’s determination by clear and

convincing evidence that termination was in the child’s best interest; and (3) the trial

court’s termination order lacks material findings, is improper, unenforceable, void

and unconstitutional. See id. We reverse the portion of the trial court’s order

terminating Mother’s parental rights and render judgment for Mother.

                                   I. Background

      At the time of trial, B.C.H. was ten and a half years old. Except for

approximately six months when he was two years old, B.C.H. has always lived with

his paternal grandparents, where B.C.H.’s Father also resides. 4 Prior to the



      2
         Father signed an affidavit of voluntary relinquishment, and the trial court
terminated his rights on that basis. He is not a party to this appeal.
       3
         We cite the current version of the statute as the predicate factors the trial
court based the termination on remain unchanged in substance by the amendments
effective September 1, 2017.
       4
         Grandmother testified that while Father lives in the home, he does not have
a true father-type relationship with B.C.H. “[Father] is more like a brother or an
uncle kind of figure to him. [Father] doesn’t take on any disciplinary-type role.”
                                           2
grandparents being appointed sole managing conservators of B.C.H., Mother

indicated B.C.H. lived with her part of the time and went “back and forth” to the

grandparents. While we have little facts in the record regarding the early years of the

life of B.C.H., Mother testified during the first two years of his life, she lived with

him at the grandparents’ home and provided him with “his formula, his food, his

clothing, everything.”

      By way of an order in a suit to modify parent-child relationship (“SAPCR”)

dated September 15, 2014, the trial court appointed the paternal grandparents as the

sole managing conservators of B.C.H. and appointed Mother and Father as

possessory conservators with rights of visitation.5 The original order provided

Mother with regular visitation, but it prohibited Mother from removing B.C.H. from

Jefferson County or a contiguous county without obtaining written permission from

the grandparents. The order also provided that B.C.H. could not have any contact

with Mother’s boyfriend, J.Z., and that “[i]f the child is in the presence of [J.Z.] at

any time, access to and possession of the child by [Mother] shall be suspended until

further order of the Court.”



      5
       No record from the SAPCR suit was included in the record for this appeal.
We have no way to tell if Mother consented to arrangement. Mother did not sign the
SAPCR order and the order states Mother was not represented by counsel but made
an appearance.
                                        3
      At the termination hearing, Grandmother confirmed that she felt it was in

B.C.H.’s best interest that the court terminate Mother’s parental rights. She testified

that Mother had voluntarily left B.C.H. in her possession without expressing an

intent to return, failed to provide adequate support during that time, and had

remained away for a period of at least three months. Further, Grandmother testified

that when B.C.H was a baby, this happened at least two or three times a year, and it

was not uncommon to go months without seeing Mother. Grandmother indicated

there were also periods where Mother remained away for at least six months.

Grandmother stated that at the time of the termination hearing, Mother had left

B.C.H. with her, had not provided support, and had remained away for a period of

over six months. Grandmother testified that she had not spoken to Mother in six

months, and Mother had not tried to call. Grandmother further agreed that Mother

knowingly placed or allowed B.C.H. to remain in conditions or surroundings that

endangered his physical or emotional well-being while the child was in Mother’s

possession.

      After the grandparents were appointed as sole managing conservators, Mother

moved to Kenedy, Texas, near San Antonio. Grandmother described Mother’s visits

over the years as “sporadic, always late, never what was scheduled” and lacking

structure. Grandmother testified that initially, B.C.H. did not want to visit his

                                          4
Mother, and they had to coax him, but he eventually looked forward to the visits.

Grandmother indicated B.C.H. was disappointed when Mother showed up late or

cancelled the visits. Grandmother testified that after Mother’s visits with B.C.H., he

would return combative and angry, and she felt Mother was telling B.C.H.

inappropriate things about his grandparents. Grandmother further testified she once

overheard a conversation wherein J.Z. threatened to kill B.C.H.’s father.

      Grandmother testified that at one point before the court appointed them

managing conservators, B.C.H. had broken his teeth when he fell at a water park and

required extensive dental work. According to Grandmother, it took more than two

years to get his teeth fixed because Mother would not send the grandparents the

appropriate insurance documentation after they requested it from her. Mother

contradicted this testimony and explained that B.C.H. had always had bad teeth

because of an enamel deficiency. Mother asserted she sent the necessary dental card

and Medicaid card for the dental work. Grandmother said they immediately fixed

B.C.H.’s teeth when they were granted custody in 2014, because they put him on

their insurance and obtained Medicaid benefits for him.

      Grandmother explained that Mother never had what she needed when she

exercised visitation with B.C.H. and specifically mentioned car safety seats.

Grandmother indicated they had to provide everything for him when B.C.H. visited

                                          5
Mother, including clothes. Mother disagreed with this. It was undisputed that Mother

failed to pay the grandparents any money for the court-ordered child support for

B.C.H. until August 2017.

      Grandmother opined that the grandparents’ home was fun, B.C.H. had friends

over to play, and they planned to enroll him in piano lessons. Grandmother further

testified that B.C.H. is in a stable environment and is thriving. Grandmother testified

that their son, B.C.H.’s father, lives in the home with them, but they do not have “a

true father-type relationship.”

      Exhibits revealed Mother received deferred adjudication for a criminal charge

of credit card abuse of the elderly in 2014. While on probation for that offense,

Mother tested positive for alcohol and cocaine on one occasion in 2016 and violated

other terms of her probation. Her probation was not revoked despite a request for

adjudication by the State, but it was extended an additional two years and is

scheduled to end in 2022. It was mentioned that Mother and Father were previously

involved with illegal drugs, but no details were provided beyond Mother’s probation

violation. It was Grandmother’s opinion that it would not be in B.C.H.’s best interest

to be with a person who steals credit cards and uses illegal drugs.

      Grandmother described an incident that occurred in 2015 which eventually

led to the grandparents suspending Mother’s visits entirely. During a visit, Mother

                                          6
took B.C.H. outside the restricted geographical boundaries to her home near San

Antonio without the grandparents’ knowledge or permission. During that visit,

B.C.H. spent time with Mother’s boyfriend, J.Z., in violation of the trial court’s

order. When the grandparents learned of the prohibited trip, they did not immediately

terminate Mother’s visits but told Mother she could only visit B.C.H. in their home

once a month. Mother did not have a driver’s license or a vehicle. The grandparents

also restricted Mother’s phone calls to B.C.H. to Mondays and Wednesdays between

7 and 8 p.m. because Mother sometimes called very late at night. Grandmother

testified that when they advised Mother of these restrictions, Mother responded that

they “were sick individuals,” and they did not hear from her for fifteen weeks.

      When asked by the court why they did not immediately stop Mother’s visits

for her violations of the court order, Grandmother explained, “[b]ecause at the time,

[B.C.H.] did enjoy spending the time with his mom and she had come frequent

enough.” Grandmother also indicated she felt at the time it was in B.C.H.’s best

interest to keep the connection with Mother. In attempting to explain why she felt it

was ultimately in B.C.H.’s best interest to stop Mother’s visits, Grandmother said

“he was leveling out and becoming more – he wasn’t as agitated like he was when

he would come home from being with her[.]” She also said they were concerned by



                                         7
some of the stories B.C.H. told when he came home, but she did not provide any

details regarding the content.

      According to Grandmother, Mother did not call during the allotted times.

Instead, Mother would call at 11 p.m. or 2 a.m. The grandparents eventually blocked

Mother’s calls but testified that Mother was still able to leave voicemails.

Grandmother told the court Mother would leave voicemails stating she called to talk

to B.C.H. and to tell him she loved him, then she would hang up. The grandparents

received voicemails from Mother through November 2017, but Grandmother

indicated she did not share Mother’s voicemails with B.C.H. after 2015. Mother

testified that the grandparents would never answer her calls and eventually, she was

unable to even leave voice mails on Grandmother’s phone, but that she never

received any return calls and she became disheartened.

      After having her access to B.C.H. restricted by the grandparents, according to

Grandmother, Mother never tried to arrange a visitation with B.C.H. through her

attorney or the court. Grandmother testified that on one occasion in May 2016, after

the termination suit had been initiated, Mother came to the grandparents’ home

unannounced with a law enforcement officer demanding to see B.C.H. The

Grandmother testified that they explained to the officer the circumstances, and

Mother was asked to leave without seeing B.C.H. Grandmother indicated B.C.H. has

                                         8
not asked to talk to his Mother or seen her in two years and felt B.C.H. was doing

better since Mother was not around.

      While acknowledging that Mother’s child support balance was zero at the time

of trial, Grandmother testified that although the court ordered Mother to pay child

support in the amount of $100 per month beginning in September 2014, the first

payment Mother made was on August 8, 2017. This was after the grandparents filed

the petition for termination and adoption. Mother made a total of six payments after

the grandparents filed their petition for termination and adoption to bring her child

support obligation current.

      Mother testified that she loves B.C.H. and denied she voluntarily left him in

the possession of his grandparents and expressed an intent not to return. Mother

confirmed her last visit was in 2015. Mother testified that she has attempted to see

B.C.H. and made phone calls, and it was hurtful for her after leaving voicemails and

not receiving a response.

      Mother confirmed she was aware of the contents of the court order from the

SAPCR proceeding which provided that she could not remove B.C.H. from the

restricted area or allow B.C.H. to be around J.Z. Mother admitted she lied to the

grandparents and told them she was taking B.C.H. to see one of her family members

in a contiguous county, but in reality, she took B.C.H. to her home near San Antonio.

                                         9
Mother explained that she wanted to take B.C.H. to visit her mother. Mother also

admitted that while there, B.C.H. was in the presence of J.Z., even though she knew

the trial judge had prohibited her from having B.C.H. around him. When asked why

J.Z. should not be around B.C.H., Mother indicated that the boyfriend “liked to

smoke a lot of weed and stuff like that,” but she denied he ever threatened to kill

B.C.H.’s father. Mother testified that she “was being dumb[,]” and right after the

trip, when she realized the grandparents were not going to allow her to visit with

B.C.H., she “completely cut off contact with [J.Z.]”

      Mother testified that she failed one drug test about six months after she was

placed on deferred adjudication, but since then, she has not failed a drug test despite

being tested over twenty times. She also completed her community service and paid

her fines. Mother testified she admitted to her probation officer that she used cocaine

and, instead of adjudicating, the court extended her probation another two years.

      Mother stated she did not have an excuse for failing to pay child support.

However, she did not testify that she was working nor was she asked on cross-

examination if she had the ability to pay support prior to the initiation of the suit to

terminate her rights. She testified that the grandparents deserved the money and that

is why she tried to pay it off. Mother described the challenges of living so far away

from B.C.H. and how that impacted her ability to visit. Mother testified she is not

                                          10
currently employed because she is trying to complete her accounting degree online.

She also testified that she got married a week before the trial, and she and her

husband continue to reside in Kenedy, Texas. Mother indicated she was able to pay

her child support arrearage because she recently began receiving payments from oil

wells on her family’s property; however, she did not want to answer the question

regarding how much money she received. Mother testified that the amount she

receives depends on the price of oil but that she receives “[e]nough.”

                                  II. Standard of Review

          The standard of proof required in cases involving termination of parental

rights is clear and convincing evidence. See Tex. Fam. Code. Ann. § 161.001(b)

(West Supp. 2018); In re E.N.C., 384 S.W.3d 796, 802 (Tex. 2012) (citing In re

J.F.C., 96 S.W.3d 256, 263 (Tex. 2002)). Clear and convincing evidence is defined

as “the measure or degree of proof that will produce in the mind of the trier of fact a

firm belief or conviction as to the truth of the allegations sought to be established.”

Tex. Fam. Code Ann. § 101.007 (West 2014); In re J.F.C., 96 S.W.3d at 264; see

also In re E.N.C., 384 S.W.3d at 802.

          When conducting a legal sufficiency review of the termination of parental

rights,

          a court should look at all the evidence in the light most favorable to the
          finding to determine whether a reasonable trier of fact could have
                                              11
      formed a firm belief or conviction that its finding was true. To give
      appropriate deference to the factfinders’ conclusions and the role of a
      court conducting a legal sufficiency review, looking at the evidence in
      the light most favorable to the judgment means that a reviewing court
      must assume that the factfinder resolved disputed facts in favor of its
      finding if a reasonable factfinder could do so. A corollary to this
      requirement is that a court should disregard all evidence that a
      reasonable factfinder could have disbelieved or found to have been
      incredible. This does not mean that a court must disregard all evidence
      that does not support the finding. Disregarding undisputed facts that do
      not support the finding could skew the analysis of whether there is clear
      and convincing evidence.

      If, after conducting its legal sufficiency review of the record evidence,
      a court determines that no reasonable factfinder could form a firm belief
      or conviction that the matter that must be proven is true, then that court
      must conclude that the evidence is legally insufficient. Rendition of
      judgment in favor of the parent would generally be required if there is
      legally insufficient evidence.

In re J.F.C., 96 S.W.3d at 266; see also In re E.N.C., 384 S.W.3d at 802; In re J.O.A.,

283 S.W.3d 336, 344–45 (Tex. 2009).

      When conducting a factual sufficiency review of the termination of parental

rights, we “must give due consideration to evidence that the factfinder could

reasonably have found to be clear and convincing.” In re J.F.C., 96 S.W.3d at 266

(citing In re C.H., 89 S.W.3d 17, 25 (Tex. 2002)). We

      should consider whether disputed evidence is such that a reasonable
      factfinder could not have resolved that disputed evidence in favor of its
      finding. If, in light of the entire record, the disputed evidence that a
      reasonable factfinder could not have credited in favor of the finding is
      so significant that a factfinder could not reasonably have formed a firm
      belief or conviction, then the evidence is factually insufficient.
                                          12
In re J.F.C., 96 S.W.3d at 266. We must give due deference to the fact finder’s

findings, and we cannot substitute our own judgment for that of the fact finder. See

In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006) (per curiam) (citations omitted).

                                     III. Analysis

      To terminate parental rights, a trial court must first find: (1) a parent

committed one or more prohibited predicate acts under Texas Family Code section

161.001(b)(1); and (2) termination of the parent’s rights is in the child’s best interest.

Tex. Fam. Code Ann. § 161.001(b); In re J.L., 163 S.W.3d 79, 84 (Tex. 2005); see

also In re S.M.R., 434 S.W.3d 576, 580 (Tex. 2014). Both elements must be

established; termination may not be based solely on the best interest of the child as

determined by the trier of fact. Tex. Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531,

533 (Tex. 1987). As noted above, the evidence to support these findings must be

clear and convincing. See Tex. Fam. Code Ann. §161.001(b). The evidence is clear

and convincing when the proof is such that it produces in the mind of the trier of fact

a firm belief or conviction of the truth of the allegations sought to be established.

See Tex. Fam. Code Ann. § 101.007; In re C.H., 89 S.W.3d at 25–26. Here, the trial

court found that Mother engaged in the prohibited predicate acts outlined in each of

Texas Family Code subsections 161.001(b)(1)(A), (B), (C), (D), (E), and (F). See

Tex. Fam. Code Ann. § 161.001(b)(1)(A)–(F).
                                     13
A. Issue One: Legal and Factual Sufficiency to Support Grounds for
   Termination

      The Texas Supreme Court has stated “[t]ermination of parental rights is

traumatic, permanent, and irrevocable[,]” and they “cannot think of a more serious

risk of erroneous deprivation of parental rights than when the evidence, though

minimally existing, fails to clearly and convincingly establish in favor of [] findings

that parental rights should be terminated.” See In re M.S., 115 S.W.3d 535, 549 (Tex.

2003). Mother argues that the evidence is legally and factually insufficient to support

each of the predicate findings. “Only one predicate finding under [the termination

statute] is necessary to support a judgment of termination when there is also a finding

that termination is in the child’s best interest.” In re A.V., 113 S.W.3d 355, 362 (Tex.

2003); In re C.A.J., 459 S.W.3d 175, 179 (Tex. App.—Texarkana 2015, no pet.)

(citations omitted). Therefore, we find it necessary to examine each ground on which

the trial court based the termination.

      1. Predicate Findings under 161.001(b)(1)(A)–(C) – Abandonment

      The trial court based its decision to terminate Mother’s parental rights, in part,

under Texas Family Code subsections 161.001(b)(1)(A), (B), and (C). See Tex. Fam.

Code Ann. § 161.001(b)(1)(A)–(C). Section 161.001(b)(1)(A)–(C) states that

      [t]he court may order termination of the parent-child relationship if the
      court finds by clear and convincing evidence:

                                          14
      (1) that the parent has:

          (A) voluntarily left the child alone or in the possession of another
          not the parent and expressed an intent not to return;

          (B) voluntarily left the child alone or in the possession of another
          not the parent without expressing an intent to return, without
          providing for the adequate support of the child, and remained away
          for a period of at least three months;

          (C) voluntarily left the child alone or in the possession of another
          without providing adequate support of the child and remained away
          for a period of at least six months[.]

Id.

      We address these predicate findings together as all of them contain a

“voluntarily” component. See id. Subsections (A) and (B) additionally contain a “not

the parent” element. See id. § 161.001(b)(1)(A), (B). Finally, subsection (B) requires

a three-month period where the parent remained away, and subsection (C) requires

a six-month period where the parent remained away. See id. § 161.001(b)(1)(B), (C).

      Mother contends that she did not voluntarily leave the child since she left

B.C.H. pursuant to a court order, she did not express an intent not to return, and

Mother further argues that the child was left in the same home as his father. Further,

Mother contends the grandparents failed to establish by clear and convincing

evidence the requisite time for remaining away from B.C.H.



                                         15
      In support of her contention that she did not “voluntarily” leave B.C.H.

because she did so only pursuant to a court order, Mother relies on In re J.K.H., No.

06-09-00035-CV, 2009 WL 2948575, at *3 (Tex. App.—Texarkana Sept. 16, 2009,

no pet.) (mem. op.). In that case, the Texarkana Court of Appeals determined a father

who left his children in the care of their mother pursuant to a default divorce decree

that appointed her as sole managing conservator had not “voluntarily” left his

children. See id. There was evidence in that case that the father did not participate in

the supervised visits allowed under the decree; however, the court reasoned

voluntarily missing visits “is not the question” under subsection (C). See id. Instead

the “question is whether he voluntarily left them in the possession of mother.” Id.

Since the divorce decree required the father to leave the children with their mother,

the court concluded he did not do so voluntarily, and there was legally insufficient

evidence of this requirement in subsection (C) to terminate the father’s rights. See

id. Likewise, here, the order from the SAPCR proceeding named the grandparents

as the sole managing conservators, thus requiring Mother to leave the child with the

grandparents. Accordingly, she cannot be said to have left B.C.H. voluntarily for

purposes of subsections (A) through (C). See In re J.G.S., ---S.W.3d---, No. 01-18-

00844-CV, 2019 WL 1199521, *7–8 (Tex. App.—Houston [1st Dist.] Mar. 14,

2019, no pet. h.); In re J.K.H., 2009 WL 2948575, at *3.

                                          16
      We also find this case distinguishable from In re H.S., where our sister court

in Dallas upheld a termination on this ground, despite the father’s argument he did

not leave the children voluntarily with their grandmother, because he did so pursuant

to a court order. See In re H.S., No. 05-16-00950-CV, 2016 WL 7163864, at *5 (Tex.

App.—Dallas Dec. 6, 2016, no pet.) (mem. op.). There, the court noted that the father

participated in the conservatorship proceeding, but he made no request that he be

named managing conservator or oppose the grandmother’s request to be named

managing conservator. See id. The record before us does not indicate the

circumstances under which the original SAPCR order was entered and whether

Mother agreed to the arrangement. The SAPCR order was the only document from

that proceeding entered into the record during the termination proceeding, which

only indicated Mother participated in the SAPCR.

      Subsections (B) and (C) permit termination of parental rights on clear and

convincing evidence that the parent remained away for a requisite period of time.

The six-month period referred to in the statute must be six consecutive months.

Jordan v. Dossey, 325 S.W.3d 700, 727 (Tex. App.—Houston [1st Dist.] 2010, pet.

denied); In re T.B.D., 223 S.W.3d 515, 518 (Tex. App.—Amarillo 2006, no pet.)

(citations omitted). It is necessary that the consecutive six-month period in

subsection (C) “correspond to the event of voluntarily leaving the child with

                                         17
another.” See In re J.G.S., 2019 WL 1199521, *7 (citing In re F.E.N., 542 S.W.3d
752, 763 (Tex. App.—Houston [14th Dist.] 2018, pet. filed)).6 Thus, it was

necessary for the grandparents to present evidence that Mother remained away, or

did not visit B.C.H. or attempt to visit B.C.H., during a period of three consecutive

months to support a finding under subsection (B) or a period of six consecutive

months under subsection (C). See id. at *8 (citing Jordan, 325 S.W.3d at 727).

      While there was testimony from Grandmother that she had not seen Mother

for the requisite period(s), Grandmother’s testimony was conclusory and failed to

establish the necessary timeline for Mother remaining away. Grandmother asserted

that Mother had not seen the child since July 2015, when Mother took him to

Kenedy, Texas. However, there were no specific dates provided in the record to

substantiate her claim. There was testimony that Mother attempted to visit the child

and brought a police officer to the house sometime after July 2015, but there was no

date provided for this occurrence either.7 Mother also testified that she attempted to

visit on at least one other occasion, at which she knocked on the door and left a

present for B.C.H. on the porch when the grandparents refused to answer the door.


      6
        By analogy, this rule would also apply to the three-month period in
subsection (B).
      7
        Grandmother testified this occurred in May 2016 and generally stated
Mother had not seen B.C.H. in almost a year by that point, but there was no specific
date provided.
                                       18
      There was evidence that the grandparents made a conscious decision that the

parent-child relationship between B.C.H. and his Mother was not in the best interest

of B.C.H. and purposefully sought to interfere with the parent-child relationship and

even blocked Mother’s phone calls. While Grandmother justified their actions by

asserting Mother intentionally disobeyed their requests for her to visit in person or

by phone at reasonable times, the record fails to show that Mother, through her words

or actions, expressed an intent not to return or otherwise abandon her relationship

with B.C.H. by remaining away as contemplated by the statute for the requisite time

period(s).

      We conclude the grandparents failed to establish by clear and convincing

evidence that Mother left the child voluntarily and remained away for the requisite

time periods or otherwise expressed an intent not to return. See In re J.G.S., 2019
WL 1199521, at *8. Furthermore, we would point out that subsections (A) and (B)

have the additional requirement that the child be left with someone “not a parent.”

See Tex. Fam. Code Ann. § 161.001(b)(1)(A), (B). Grandmother’s testimony

conclusively established that B.C.H.’s father has lived in the home with them, even

if they did not have “a true father-type relationship.”

      Construing all the evidence in the light most favorable to the finding, we

conclude a reasonable fact finder could not have formed a firm belief or conviction

                                          19
that its findings were true. Therefore, we conclude the evidence was legally

insufficient to support the trial court’s finding under section 161.001(b)(1)(A)–(C).

See id. § 161.001(b)(1)(A)–(C); In re J.G.S., 2019 WL 1199521, at *8; In re F.E.N.,
542 S.W.3d at 762–63; see also In re J.K.H., 2009 WL 2948575, at *3.

      2. Predicate Findings under 161.001(b)(1)(D) and (E) - Endangerment

      The court also found by clear and convincing evidence that Mother

“knowingly placed or knowingly allowed the child to remain in conditions or

surroundings which endanger the physical or emotional well-being of the child;

[and] engaged in conduct or knowingly placed the child with persons who engaged

in conduct which endangers the physical or emotional well-being of the child[.]” See

Tex. Fam. Code Ann. § 161.001(b)(1)(D), (E). The Texas Supreme Court has

explained that endanger “means more than a threat of metaphysical injury or the

possible ill effects of a less-than-ideal family environment, it is not necessary that

the conduct be directed at the child or that the child actually suffers injury.” See

Boyd, 727 S.W.2d at 533 (citing Allred v. Harris Cty. Child Welfare Unit, 615
S.W.2d 803, 806 (Tex. Civ. App.—Houston [1st Dist.] 1980, writ ref’d n.r.e.)).

Endanger is defined as “expos[ing] to loss or injury; to jeopardize.” Id. (citation

omitted). While both (D) and (E) focus on endangerment, subsection (D) “concerns

the child’s living environment, rather than the conduct of the parent, though parental

                                         20
conduct is certainly relevant to the child’s environment.” In re S.M.L., 171 S.W.3d
472, 477 (Tex. App.—Houston [14th Dist.] 2005, no pet.) (citations omitted).

Whereas “[u]nder subsection (E), the cause of the endangerment must be the parent’s

conduct and must be the result of a conscious course of conduct rather than a single

act or omission.” Id. (citations omitted).

      A predicate finding under subsection (D) may be established by evidence of a

child’s environment. In re C.M.C., 554 S.W.3d 164, 171 (Tex. App.—Beaumont

2018, no pet.) (citing In re A.A.L.A., No. 14-15-00265-CV, 2015 WL 5437100, at *5

(Tex. App.—Houston [14th Dist.] Sept. 15, 2015, no pet.) (mem. op.)); In re A.S.,

261 S.W.3d 76, 83 (Tex. App.—Houston [14th Dist.] 2008, pet. denied)). The

evidence provided at the termination hearing indicated that B.C.H. was primarily in

an environment with his paternal grandparents. There was evidence that during a

scheduled week-long visit, Mother took the child to her family’s ranch in 2015,

which is outside the geographical boundaries provided in the SAPCR order. Mother

testified that while there, the child was in the presence of J.Z. in violation of the trial

court’s order. However, nothing in the order or the record before us indicates why

the order contained the no-contact provision. Mother testified that J.Z. “liked to

smoke a lot of weed[.]” Despite J.Z.’s affinity for smoking marijuana, there was no

testimony or evidence whatsoever adduced at trial that indicated J.Z. engaged in this

                                             21
conduct during this particular visit or around B.C.H. at any other time. There was

nothing in the record from which we can ascertain if this was conduct in J.Z.’s distant

past or whether he was actively using drugs around the time of this visit in July 2015.

      Grandmother also testified that she overheard a conversation where one of

Mother’s boyfriends threatened to “kill my son while my grandson was in their

possession” which she felt endangered B.C.H.’s well-being. It is unclear from the

record who “their” was in this testimony. There is also no testimony or evidence

Mother was aware of this threat. Grandmother stated although her testimony might

be hearsay, she said when B.C.H. returned from the 2015 visit he complained that

he was “attacked by a dog and bit by a pig and saw a dog die[.]” However, there is

no indication Mother was aware of any potential danger to the child before these

instances occurred or that she knowingly disregarded the potential for danger on her

family’s ranch and disregarded it. See In re S.M.L., 171 S.W.3d at 472 (“subsection

(D) is not a basis for terminating parental rights if the parent was unaware of the

endangering environment”). There was no evidence that Mother knew any of these

animals were dangerous and consciously disregarded the potential for danger to

B.C.H.

      “Termination under subsection 161.001(b)(1)(E) must be based on more than

a single act or omission—the evidence must demonstrate a voluntary, deliberate, and

                                          22
conscious course of conduct by the parent.” In re E.R.W., 528 S.W.3d 251, 264 (Tex.

App.—Houston [14th Dist.] 2017, no pet.) (citing In re C.A.B., 289 S.W.3d 874, 883

(Tex. App.—Houston [14th Dist.] 2009, no pet.)). “Evidence of drug and alcohol

abuse can be considered in an endangerment finding.” In re C.M.C., 554 S.W.3d at

172; In re R.W., 129 S.W.3d 732, 738–39 (Tex. App.—Fort Worth 2004, pet.

denied). In the present case, the evidence presented by grandparents in support of

subsection (E) was tenuous at best. Grandmother and Mother testified regarding

Mother’s probation for a felony offense and violation of the terms of her probation

by using drugs and drinking alcohol in July 2016. Mother admitted to the drug and

alcohol use on one occasion following the death of a relative, and her probation was

extended for two years as a result. This was during a time period when B.C.H. was

not in her presence. There was no allegation Mother ever used drugs or was under

the influence of drugs while B.C.H. was with her. The evidence showed that since

the violation, Mother had complied with every term of her probation. She completed

her community service, and she testified she had taken twenty drug tests since the

violation and passed them all. The grandparents offered no evidence to contradict

this.

        While past drug and alcohol abuse may also be considered as part of an

ongoing course of conduct that may endanger the child, there was limited testimony

                                        23
at the hearing and no other evidence in the record regarding any past drug use by

Mother. When asked whether she was aware if Mother had been in trouble with the

law and what she had been arrested for, Grandmother responded, “It was drug

paraphernalia, credit card abuse of the elderly. She’s, I believe, a felon on that.”

Although there was testimony regarding the credit card offense which led to her

probation, there was no other testimony regarding Mother’s arrest for drug

paraphernalia or the disposition of such charges.

      “[A] parent’s decision to engage in illegal drug use during the pendency of a

termination suit, when the parent is at risk of losing a child, may support a finding

that the parent engaged in conduct that endangered the child’s physical or emotional

well-being.” In re R.S.S., No. 14-16-00072-CV, 2016 WL 3902446, *5 (Tex. App.—

Houston [14th Dist.] July 14, 2016, pet. denied) (mem. op.) (citation omitted). Here,

grandparents had already filed their petition for termination when Mother admitted

to using drugs in July of 2016, but the record reflects she was not served until

February 22, 2017, so there is nothing to indicate she had knowledge of the pendency

of the termination suit and the risk of losing her child.

       Imprisonment is a factor to be considered by the trial court on the issue of

endangerment. In re E.N.C., 384 S.W.3d at 805; Boyd, 727 S.W.2d at 533; In re

M.D.S., 1 S.W.3d 190, 199 (Tex. App.—Amarillo 1999, no pet.). However, “the

                                          24
commission of any intentional act which results in imprisonment, including violation

of probation, is not sufficient grounds, standing alone, for termination.” In re S.Z.G.,

No. 12-02-00081-CV, 2003 WL 21771759, *6 (Tex. App.—Tyler July 31, 2003,

pet. denied) (mem. op.) (citing Mayfield v. Smith, 608 S.W.2d 767, 771 (Tex. Civ.

App.—Tyler 1980, no writ)); see also In re E.N.C., 384 S.W.3d at 805 (“[W]e agree

with the court of appeals that deportation, like incarceration, is a factor that may be

considered (albeit an insufficient one in and of itself to establish endangerment)”).

Mother may have had a pattern and history of drug abuse and incarcerations, but it

simply was not in the record before us. The grandparents failed to provide the

requisite proof establishing a pattern of conduct by acts or omissions endangering

the child. There was no evidence regarding Mother spending any time in jail such

that the stability of B.C.H. was jeopardized. See In re E.N.C., 384 S.W.3d at 805

(discussing the father’s criminal acts and noting there was “no evidence that these

actions created such uncertainty and instability for his children sufficient to establish

endangerment”); In re A.S., 261 S.W.3d at 85 (finding evidence legally insufficient

to support an endangerment finding and noting the father “was given probation . . .

not imprisonment” and “there was no conviction at the time of the termination

hearing, and thus, the length of imprisonment, if any, was speculative”). To the

contrary, the evidence showed Mother made efforts to comply with her probation

                                           25
following her admitted violation. In large part because B.C.H. has spent the great

majority of his life in the home with the grandparents, Mother’s isolated incident of

drug use violating the terms of her probation, which is all this record revealed, is not

sufficient to find by clear and convincing evidence that Mother engaged in a

conscious course of conduct endangering her child in violation of subsection (E).

      In their brief, the grandparents assert that Mother “took B.C.H. to an adult

party where they served ‘drinks and stuff like that.’” They also claim Mother

returned B.C.H. to the grandparents late after the party. This is a mischaracterization

of the record. There were two portions of testimony discussing a birthday party

where Mother allegedly arrived late. Grandmother first testified about the party as

follows:

             Q: Do you know what I’m talking about? Was there a birthday
      party visit?
             A: She has come down for a couple of birthday parties we’ve
      had. I think it was the one she was late.


Later in the hearing, Mother was asked follow-up questions about the party:

            Q: And what about this time and – there was a party and you
      came in and didn’t spend any time with the child?
            A: No. That party, she said that I was late. I had brought drinks
      and stuff like that. I did take him with me. They allowed me to have
      him. Right after the party, we left. I also did try to show up for his
      birthday. The first year after she – in 2015 – in 2016 for his birthday I
      had left a present at the door. Nobody would answer the door. It’s been

                                          26
      really hard not being able to see him on his birthday. I call, whatever.
      Like, nothing. I don’t get anything. No response, no nothing.

The record is clear that Mother arrived with drinks for the birthday party, but

Grandmother told her she was late. However, the grandparents allowed Mother to

have possession of B.C.H. for a visit after the party. The record is devoid of any

testimony regarding Mother taking B.C.H. to an adult party with alcohol.

      Reviewing all the evidence in the light most favorable to the finding, we

conclude that no reasonable factfinder could form a firm belief or conviction that

Mother engaged in behavior endangering B.C.H. or that Mother engaged in the

prohibited acts pursuant to subsections (D) or (E).

      3. Predicate Finding under 161.001(b)(1)(F) – Non-support

       “It is well-settled that a parent has a duty to provide support for her child,

even when the parent does not have custody of the child[.]” In re D.M.D., 363
S.W.3d 916, 921–22 (Tex. App.—Houston [14th Dist.] 2012, no pet.) (citing R.W.

v. Tex. Dep’t of Protective & Regulatory Servs., 944 S.W.2d 437, 440 & n.4 (Tex.

App.—Houston [14th Dist.] 1997, no writ)). Another ground the trial court based its

termination order on was that Mother “failed to support the child in accordance with

the parent’s ability during a period of one year ending within six months of the date

of the filing of the petition.” See Tex. Fam. Code Ann. § 161.001(b)(1)(F). The

petition for termination in this case was filed on January 8, 2016. Accordingly, the
                                          27
relevant period is any consecutive twelve-month period between July 8, 2014, and

January 8, 2016. See id.; In re D.M.D., 363 S.W.3d at 920 (citation omitted). A

previous child-support order is no evidence of a parent’s ability to pay. In re D.M.D.,
363 S.W.3d at 920 (citations omitted); In re D.S.P., 210 S.W.3d 776, 781 (Tex.

App.—Corpus Christi 2006, no pet.). The order in the original SAPCR required

Mother to pay $100.00 per month in support of B.C.H. Grandmother testified that

Mother did not pay any child support until after they filed their original petition for

termination and adoption. Mother’s first payment was for $75.00 on August 8, 2017.

      Despite clear and convincing evidence that Mother failed to provide support,

there was no evidence of her ability to pay support during the requisite time period.

A community supervision record admitted as an exhibit at trial dated May 9, 2016,

showed Mother worked at McDonald’s, which was not during the relevant time

period. Mother testified she began receiving money from oil wells contained on her

family’s property approximately two months before the termination hearing, which

again, was outside the relevant statutory period. Mother testified she was working

on her college degree and was not currently employed, and the last time she worked

was about one month prior to the termination hearing. Mother indicated she had a

job at a nursing home for approximately two and a half years making $8.50 an hour.

That meant Mother had been employed at the nursing home since February 2016,

                                          28
which began after the grandparents filed their petition for termination. Again, this is

outside the requisite time period. There was no evidence in the record establishing

Mother had the ability to pay child support for any consecutive twelve-month period

between July 8, 2014, and January 8, 2016. Accordingly, we conclude the evidence

was legally and factually insufficient to support the trial court’s finding Mother

failed to support B.C.H. according to her ability under subsection (F).

      While there are indications in the record that Mother made some irresponsible

choices, that is not enough. We strictly construe involuntary termination statutes in

favor of the parent. See Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985). Due to the

severity and permanency of the termination of parental rights, the evidence

supporting termination must meet the threshold of clear and convincing evidence.

Tex. Fam. Code §161.001(b); In re J.G.S., 2019 WL 1199521, at *6. The record in

this case simply failed to support the predicate findings outlined in the statute by

legally sufficient evidence. Conclusory testimony, even if uncontradicted, does not

satisfy the clear-and-convincing evidence standard applied to parental termination

cases but amounts only to conjecture. See In re D.N., 405 S.W.3d 863, 878–79 (Tex.

App.—Amarillo 2013, no pet.). Grandmother made only conclusory allegations

regarding the predicate acts, but Grandmother failed to support the conclusory

allegations in her testimony with facts or details that would establish Mother’s

                                          29
leaving was voluntary, the necessary timelines, that Mother engaged in a course or

pattern of conduct that endangered B.C.H., or that established Mother had the ability

to pay child support. Viewing the evidence in the light most favorable to the trial

court’s finding, we conclude no reasonable trier of fact could have formed a firm

belief or conviction in the truth of its findings. See In re J.F.C., 96 S.W.3d at 266.

Therefore, the evidence was legally insufficient to support the findings that Mother

committed the predicate acts outlined in Texas Family Code section

161.001(b)(1)(A)–(F). See id.; see also Tex. Fam. Code Ann. § 161.001(b)(1)(A)–

(F).

B. Issue Two: Legal and Factual Sufficiency to Support Best Interest Finding

       The nonexclusive factors courts consider when determining the best interest

of the child include:

       (A) the desires of the child; (B) the emotional and physical needs of the
       child now and in the future; (C) the emotional and physical danger to
       the child now and in the future; (D) the parental abilities of the
       individuals seeking custody; (E) the programs available to assist these
       individuals to promote the best interest of the child; (F) the plans for
       the child by these individuals or by the agency seeking custody; (G) the
       stability of the home or proposed placement; (H) the acts or omissions
       of the parent which may indicate that the existing parent-child
       relationship is not a proper one; and (I) any excuse for the acts or
       omissions of the parent.

Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976) (citations omitted). When

conducting a best interest analysis, courts may consider circumstantial evidence,
                                        30
subjective factors, and the totality of the evidence as well as the direct evidence. In

re B.R., 456 S.W.3d 612, 616 (Tex. App.—San Antonio 2015, no pet.) (citation

omitted). “A trier of fact may measure a parent’s future conduct by his past conduct

and determine whether termination of parental rights is in the child’s best interest.”

Id. (citation omitted). The same evidence proving acts or omissions under section

161.001(b)(1) may be probative of the child’s best interest. In re C.H., 89 S.W.3d at

28 (citations omitted). There is a strong presumption the child’s best interest is

served by keeping the child with their natural parents, and the party seeking

termination must rebut that presumption. In re R.R., 209 S.W.3d 112, 116 (Tex.

2006).

      1. Desires of the Child

      There was no evidence regarding the child’s desires in this case, apart from

Grandmother’s testimony that B.C.H. never asked about his mother or asked to see

her. Grandmother also admitted she did not tell B.C.H. about Mother’s phone calls

or voicemails. Grandmother acknowledged that B.C.H. previously enjoyed his visits

with Mother. Due to a lack of testimony regarding the child’s current desires, we do

not consider this factor as weighing in favor of or against termination in this case.




                                          31
         2. Physical and Emotional Needs

         Parental rights are not absolute, and it is essential that the emotional and

physical needs of the child not be sacrificed merely to preserve those rights. In re

C.H., 89 S.W.3d at 26. While there was testimony that B.C.H. previously needed

dental work, there was no testimony regarding his ongoing physical or emotional

needs.

         The ad litem’s report stated the following:

                 On one hand, if termination is NOT granted[,] the child will
         remain safe in the care of the grandparents who should be awarded sole
         managing conservatorship and the mother’s possession supervised by
         the paternal grandparents, as well as adjusting child support guidelines.
         There is no foreseeable harm if the mother’s rights were to remain
         intact.
                 On the other hand[,] if termination is granted, it carries with it
         possible psychological ramifications that could affect the child for his
         lifetime. Termination would allow the child the finality and closure that
         the statute contemplates. It would also provide the child any benefits
         derived from the grandparents once they adopt, such as Social Security
         or other financial benefits.

(Emphasis added.)

         Based on the ad litem’s report, this factor weighs against termination. See

Yonko v. Dept. of Family and Protective Servs., 196 S.W.3d 236, 246 (Tex. App.—

Houston [1st Dist.] 2006, no pet.) (noting this factor weighing against termination

given child’s emotional need for his mother and based on lack of evidence of

emotional or physical abuse or neglect by the mother).
                                        32
      3. Parental Abilities

      While there was ample evidence of Mother’s poor choices, there was no

evidence regarding her interactions with her child. There was also no evidence

presented that Mother had any involvement with criminal activity or drugs

subsequent to her admitted probation violation in 2016. Grandmother also

complained that she felt Mother told B.C.H. things that were in appropriate based

on the stories B.C.H. would tell when he returned home but provided no details. In

Turner v. Lutz, our sister court in Austin reversed a termination based on the best

interest finding after determining the evidence was insufficient. 685 S.W.2d 356,

361 (Tex. App.—Austin 1984, no writ). The Court explained,

      [w]e note that evidence of appellant’s alcohol problem or his
      misdemeanor DWI conviction did not include any showing of
      emotional or physical danger to his children, which in our view would
      be sufficient to support termination. Appellant’s statement to his son
      that his mother was pregnant when they married, although
      reprehensible, justified the trial court’s strong censure but alone would
      not be sufficient to support termination. The record indicates to us that
      the children’s mother after the divorce and her remarriage, made
      vistitation from the children’s natural father next to impossible.
      Appellant was never permitted to have his children with him, but was
      only allowed to see them in the appellees’ home. Letters and cards
      addressed from him to his children were not given to his children but
      were returned unopened. When the mother and her new husband moved
      from Bell County to El Paso, their unlisted telephone number prevented
      appellant from communicating with his children.

Id. at 360.

                                         33
      The ad litem’s report in this case states there would be “no foreseeable harm

if the mother’s rights were to remain intact.” The current arrangement included

limited visitation between Mother and B.C.H., which the ad litem indicated would

be appropriate. The grandparents stopped all contact with Mother following the 2015

visit. Mother testified she cut off all contact with J.Z. within a few weeks of the July

2015 visit and had not seen him since, and Grandmother made no attempt to dispute

her testimony.

      Mother had recently married, owns a home, is receiving money from oil wells

on her family’s property, is financially stable, and is pursuing her accounting degree.

Mother did not and had not taken care of B.C.H.’s daily needs or participated in his

activities, rather this was handled by the grandparents; however, Mother was not

requesting as relief that B.C.H. be allowed to live with her. Nothing in this record

indicates Mother lacked the parental abilities to maintain monthly visits with her

child. This factor weighs against termination.

      4. Programs Available

      This best interest factor did not weigh in favor for or against termination, as

both Mother and Grandmother testified that programs were available to assist B.C.H.

with his college education later. Mother testified that B.C.H. would have benefits

for his education through his stepfather, who was a veteran. Grandmother testified

                                          34
that if they were allowed to adopt B.C.H., he would qualify for assistance with

college through the Hazelwood Act.

      5. Plans for the Child

      Grandmother testified they wanted to adopt B.C.H. and had plans to enroll

him in normal activities, like piano lessons. Mother testified that she just wanted to

be a part of his life and attend events. Mother did not have any plans to be a daily

fixture in B.C.H.’s life, rather she testified specifically that she felt visitation once a

month would be appropriate and did not feel visitation twice a month would be

possible given the distance. Mother’s testimony also established that she had no

desire to disrupt B.C.H.’s stable, home environment with his grandparents.

Reference to the ad litem’s report is again appropriate under this factor, which we

conclude weighs against termination.

      6. Stability of the Home

      The stability of the proposed home environment is an important consideration

in determining whether termination of the mother’s rights is in B.C.H.’s best interest.

See In re J.E.M.M., 532 S.W.3d 874, 889 (Tex. App.—Houston [14th Dist.] 2017,

no pet.) (citing In re D.M., 452 S.W.3d 462, 472 (Tex. App.—San Antonio 2014, no

pet.)). “[A] paramount consideration in the best-interest determination [is] the

child’s need for permanence through the establishment of a ‘stable, permanent

                                            35
home.’” Id. (quoting In re K.C., 219 S.W.3d 924, 931 (Tex. App.—Dallas 2007, no

pet.).

         In the present case, there was testimony B.C.H. lived with the grandparents

for ten out of his ten and a half years. Grandmother indicated B.C.H. had friends

over and participated in extracurricular activities. She also told the court that B.C.H.

was very happy, in a stable environment, and was thriving. Mother indicated she was

not surprised B.C.H. was doing well with his grandparents as his caregivers

“[b]ecause he’s in a stable environment” and “[b]ecause they have been there.”

Mother and her husband testified they had their own home, and she recently quit her

job to complete her online accounting degree.

         However, some improvement in a parent’s situation does not necessarily mean

the evidence is insufficient to support termination is in the best interest of the child.

See In re D.M., 452 S.W.3d at 473–74 (noting “a parent’s improvement in behavior

does not totally offset instability and harmful behavior in the past”); In re J.T.K., No.

12-13-00339-CV, 2014 WL 1093086, at *9 (Tex. App.—Tyler March 19, 2014, no

pet.) (mem. op.) (upholding termination although the mother had improved her

circumstances by staying sober for a year and a half, completing treatment, and

completing tasks on her service plan). Although Mother violated the trial court’s

SAPCR order leading the grandparents to suspend her visitation in 2015 and

                                           36
admitted to cocaine use on one occasion in violation of her deferred adjudication in

2016, the court did not adjudicate. The evidence did not establish Mother was

currently involved in drugs or that she had any instances of drug use following the

admitted violation in 2016 and failed to establish she had any criminal convictions.

There was no evidence or allegation Mother’s husband ever had any involvement

with drugs or criminal activity. We feel this factor weighs against termination.

      7. Parental Acts or Omissions/Excuses

      “A parent’s inability to provide adequate care for a child, lack of parenting

skills, and poor judgment may be considered when looking at the child’s best

interest.” In re B.H.R., 535 S.W.3d 114, 123 (Tex. App.—Texarkana 2017, no pet.)

(citing In re C.A.J., 122 S.W.3d 888, 893 (Tex. App.—Fort Worth 2003, no pet.)).

The testimony was clear that Mother did not regularly exercise her visitation rights

with B.C.H., even when she had them. However, the evidence revealed she lived

almost five hours away and did not have a driver’s license or own a car, which made

exercising her visitation challenging. Mother explained it was difficult to find a place

stay for a week while she visited B.C.H. without paying for a hotel.

      Although Mother contends the grandparents kept her from seeing B.C.H.,

Mother willfully disregarded a court order knowing the consequence could be

suspension of her visitation rights. She offered no excuse for doing so, and she

                                          37
admitted it was wrong. Mother’s actions led to the suspension of visitation with her

child, and although she failed to go to the court to have her visitation rights

reinstated, there was evidence she attempted to visit B.C.H. on more than one

occasion following the suspension of her visitation and that she consistently called

him. The grandparents refused to tell B.C.H. his Mother called or give him her

voicemails after 2015, even though she made calls up until shortly before trial.

Mother admitted that even though she knew she was not supposed to take B.C.H.

out of a specific area during scheduled visits, she did so, and then lied to the

grandparents about it. She asserted that she wanted to take B.C.H. to visit her mother,

but the grandparents would not allow this, which was why she took B.C.H. to San

Antonio.

      There was evidence that Mother was on deferred adjudication for a felony

offense, and she admitted to one incident of cocaine use while on probation. This

resulted in the extension of her probation by two years.

      Mother’s excuse for her failure to consistently support B.C.H., was that she

went through “hard times” and she “wasn’t in the right state of mind[.]” Mother

testified she began receiving money from oil wells on her family’s ranch, and as of

the time of trial had completely caught up on her child support payments. “A fact

finder may infer from a parent’s past inability to meet a child’s physical and

                                          38
emotional needs an inability or unwillingness to meet a child’s needs in the future.”

In re J.D., 436 S.W.3d 105, 118 (Tex. App.—Houston [14th Dist.] 2014, no pet.).

      We conclude this factor does not weigh strongly in favor of or against

termination of Mother’s rights. See Yonko, 196 S.W.3d at 248 (explaining that where

parent made an ability to improve their parenting abilities for the future, the

termination of their rights cannot be upheld “merely because the excuses for [their]

acts and omissions are inadequate”).

      8. Overall Assessment of Best Interest

      After analyzing the record as a whole and considering the relevant non-

exhaustive Holley factors, we conclude the trial court could not have formed a firm

belief or conviction that termination was in the best interest of B.C.H. See In re

J.F.C., 96 S.W.3d at 266. Despite Grandmother’s allegation that termination was in

the best interest of B.C.H., the evidence disputing that in this case, particularly the

ad litem’s report, was substantial. The fact that the ad litem opined there was “no

risk of foreseeable harm” if the court allowed Mother to retain her rights and the

child would “remain safe in the care of the grandparents,” but termination “carries

with it possible psychological ramifications that could affect the child for his

lifetime” is so significant that a reasonable fact finder could not have resolved the

disputed evidence in favor of its finding. See id. Although there was some evidence

                                          39
of Mother’s poor choices, the evidence established she had bettered her

circumstances through education, not committing further probation violations,

having a home, and marriage. This evidence, coupled with the ad litem’s report, was

overwhelming against the trial court’s finding that termination was in B.C.H.’s best

interest. Therefore, we conclude the evidence is factually insufficient to support the

trial court’s finding that termination of Mother’s parental rights is in the best interest

of B.C.H. by clear and convincing evidence. See id.

      Weighing the factors for and against termination, we hold the evidence is

factually insufficient to support termination of Mother’s parental rights by a clear

and convincing standard since: (1) the ad litem’s report acknowledged termination

carried the risk of life-long psychological ramifications for the child, yet there was

no foreseeable risk if the court allowed Mother to retain her rights; and (2) the

grandparents presented scant evidence the trial court could credit as Mother’s future

inability to meet the needs of her child under the Holley factors to overcome the ad

litem’s assessment of the emotional risk to the child. See Yonko, 196 S.W.3d at 249

(citing In re K.C.M., 4 S.W.3d 392, 394–95 (Tex. App.—Houston [1st Dist.] 1999,

pet. denied)).

      The relationship of a parent and their child is one of constitutional dimensions.

Wiley v. Spratlan, 543 S.W.2d 349 (Tex. 1976). There is a strong presumption in

                                           40
favor of maintaining that relationship. In re R.R., 209 S.W.3d at 116. While we

acknowledge Mother made some poor choices, we have grave concerns about

permanently and irrevocably terminating a parent’s rights on a record so scant as

this. Despite some evidence of Mother’s poor choices, that evidence did not prove

the statutory elements on which the trial court based this termination as it did not

establish voluntariness, requisite timelines that Mother remained away, that Mother

engaged in a pattern or course of conduct endangering her child, that Mother placed

the child in an environment that endangered him, or her ability to pay. Because no

reasonable factfinder could have formed a firm belief or conviction Mother

committed the predicate violations, we conclude the evidence was legally

insufficient to support the trial court’s findings. Additionally, there was factually

insufficient evidence to support that termination was in the child’s best interest in

this case. We must strictly construe involuntary termination statutes in favor of the

parent. See Holick, 685 S.W.2d at 20.

      In light of our resolution of issues one and two, we do not address Mother’s

third issue as it would afford her no greater relief on appeal.

                                   IV. Conclusion

      We conclude the evidence was legally insufficient to support the trial court’s

findings that mother committed predicate acts in section 161.001(b)(1)(A) through

                                          41
(F) by clear and convincing evidence. See Tex. Fam. Code Ann. § 161.001(b)(1)(A)–

(F). We also conclude the evidence was factually insufficient to support the trial

court’s finding that termination was in the best interest of the child. See id. §

161.001(b)(2). We reverse the portion of the trial court’s order terminating Mother’s

parental rights and render judgment that Mother’s parental rights are restored.

      REVERSED AND RENDERED IN PART.



                                              ________________________________
                                                      CHARLES KREGER
                                                            Justice

Submitted on March 13, 2019
Opinion Delivered May 2, 2019

Before McKeithen, C.J., Kreger, and Johnson, JJ.




                                         42